Citation Nr: 0639176	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status post percutaneous 
transluminal coronary angioplasty with stent placement.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the right shoulder, status post 
acromioclavicular separation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted these claims at the above 
noted evaluations.  The veteran continues to disagree with 
the level of disability assigned.

The Board notes that the veteran, in his July 2002 notice of 
disagreement, also initiated an appeal as to an initial 
compensable evaluation for chronic headaches.  However, his 
August 2003 substantive appeal did not include that issue.  
Moreover, while the RO included the headache issue on 
subsequent supplemental statements of the case, the veteran 
was informed in a November 2005 letter that such inclusion 
was erroneous.  He was instructed that if he wished to 
perfect an appeal as to his initial headache evaluation, he 
had 60 days to do so.  As no response to that communication 
was received, that issue is not for appellate consideration.

The Board also observes that the veteran's substantive appeal 
expressed a desire for a hearing before a Veterans Law Judge 
sitting before the RO.  Such hearing was scheduled, but the 
evidence of record indicates that the veteran failed to 
report.  As such, his request for a Board hearing is 
considered withdrawn. 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran's left knee arthralgia is currently 
manifested by pain and degenerative findings on X-ray; there 
is no instability and the veteran has a full range of motion 
of the knee, with no objective evidence of additional 
functional limitation due to factors such as pain and 
weakness.

2.  The veteran's coronary artery disease is currently 
manifested by a METS reading of 11.60, without chest pain or 
dyspnea; the veteran is on medication for this condition.

3.  The veteran's hypertension is currently well controlled 
on medication; the veteran at no time has had a diastolic 
pressure of 110, or a systolic pressure of 200.

4.  The veteran's right shoulder has a full range of motion, 
with no swelling or tenderness; the evidence of record does 
not show that the veteran's service connected right shoulder 
disability includes nonunion of the major clavicle with loose 
movements, or evidence of dislocation of the major clavicle 
or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected arthralgia of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.102, 3.157, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.102, 3.157, 4.104, Diagnostic Code 7005 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102. 
3.157, 4.104, Diagnostic Code 7101 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected right shoulder 
arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.157, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a July 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
laws pertaining to disability evaluations or effective dates.  
However, this is found to be harmless error, because such 
information was later provided in a March 2006 communication.  
In any event, because the instant decision denies the 
veteran's claims, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, it is observed that the 
veteran was scheduled for VA examinations in September 2004 
and November 2005.  The evidence of record indicates that he 
failed to report on both occasions.  In this regard, 
38 C.F.R. § 3.655 provides that, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The record before the Board contains post-service medical 
records which will be addressed to the extent that they are 
pertinent.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Historically, the Board notes that the veteran was granted 
service connection for his 
left knee arthralgia, coronary artery disease, hypertension 
and right shoulder arthralgia in a September 2001 rating 
decision.  He appealed that determination.  Because his 
appeal stems from initial rating assignments, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Increased rating- left knee arthralgia

Throughout the rating period on appeal, the veteran's 
arthralgia of the left knee has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006), for other impairment of the knee, recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, knee impairment with slight recurrent subluxation or 
lateral instability is assigned a 10 percent rating.  A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is assigned if there is severe recurrent subluxation or 
lateral instability.  It is noted that the words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.

Taking into account all relevant evidence, the Board finds 
that a higher evaluation is not warranted for the veteran's 
service connected arthralgia of the left knee as due to 
instability under Diagnostic Code 5257.  Indeed, while 
private treatment records dated in 2002 show symptomatology 
including swelling, tightness, and pain in the left knee 
records did not indicate any subluxation or instability.  An 
earlier VA examination, performed in January 2001, also 
failed to demonstrate any instability of the left knee.  

Based on the above, the evidence of record fails to 
demonstrate impairment of the left knee characterized by 
moderate subluxation and lateral instability.  The Board 
acknowledges that in general, evaluation of musculoskeletal 
disability involves consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, because Diagnostic Code 5257 is not predicated on 
loss of range of motion, such additional functional 
limitation is not for application here.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's left knee 
disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

In the present case, the objective evidence demonstrates 
arthritis of the left knee.  Specifically, October 2002 X-
rays of the veteran's left knee noted mild degenerative joint 
disease and the presence of a small joint effusion.   

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  Moreover, in considering range of motion, 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination are for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examination in January 2001 indicated that the 
veteran had full range of motion in all joints, with no 
swelling or tenderness.  Moreover, while private treatment 
records do not contain range of 
motion findings, an October 2002 report showed that the 
veteran's gait was normal and that he had good strength to 
the left knee against resistance both with flexion and 
extension.  Thus, while the evidence does reveal complaints 
of left knee pain and weakness, his overall disability 
picture is not shown by the competent evidence to be more 
nearly approximated by at least a noncompensable rating under 
either Diagnostic Code 5260 or 5261.  Therefore, a separate 
rating for arthritis is not permissible here through 
application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
left knee is not applicable here.  Again, additional 
limitation of function was considered in arriving at this 
conclusion.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's left knee arthralgia is appropriate and 
there is no basis for a higher rating, or for a separate 
evaluation based on arthritis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- coronary artery disease

Throughout the rating period on appeal, the veteran's 
coronary artery disease, status post percutaneous 
transluminal coronary angioplasty with stent placement, has 
been evaluated as 10 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2006).  Under this code section, 
a 10 percent rating is warranted where the evidence shows a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication required warrants a rating of 10 
percent.  In order to be entitled to the next-higher 30 
percent rating, the evidence must demonstrate a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service connected coronary artery disease, status post 
percutaneous transluminal coronary angioplasty with stent 
placement.  Indeed, while a VA examination report of January 
2001 reflected a diagnosis of coronary artery disease, status 
post angioplasty, it was indicated that he had no current 
symptoms.  Objectively, the veteran's heart was not palpably 
enlarged on examination, there were no murmurs or extra 
sounds, and the first and second heart sounds were normal.  
Moreover, an exercise stress test conducted in February 2003 
was normal, with the veteran reaching a maximum METS of 
11.60, with 100% of target heart rate, without chest pain or 
dyspnea.  Additionally, both S1 and S2 heart sounds were 
normal upon outpatient treatment in April 2003 and October 
2003.  

In sum, there is simply no evidence of record which indicates 
that the veteran, at any time during the rating period on 
appeal, has had a finding of a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray.  As the veteran has not been found 
at any time during the course of this appeal to meet the 
criteria for the next-higher 20 percent evaluation, the Board 
finds that the preponderance of the evidence of record is 
against an award of increased evaluation for this condition.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



III.  Increased rating- hypertension

Throughout the rating period on appeal, the veteran's 
hypertension has been evaluated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  According to 
this code, which rates impairment resulting from hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), evidence of diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more is 
necessary for the grant of a compensable rating of 10 
percent.  The minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control is 10 percent.  
The next higher rating of 20 percent requires evidence of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent requires 
evidence of diastolic pressure predominantly 120 or more.  
The highest rating allowable pursuant to this Code, 60 
percent, necessitates evidence of diastolic pressure 
predominantly 130 or more. 

Taking into account all relevant evidence, the Board finds 
that a higher rating for the veteran's hypertension is not 
warranted.  In this regard, reviewing the veteran's blood 
pressure readings, a VA examination report of January 2001 
noted the veteran's blood pressure to be 165/105.  The 
diagnosis at that time was poorly controlled hypertension.  
Subsequent outpatient treatment records appear to indicate 
that the veteran is currently on medication for this 
condition.  Such reports reveal diastolic blood pressure 
readings consistently less than 110.  In fact, diastolic 
pressure was frequently below 90.  Moreover, the private 
outpatient records show systolic blood pressure consistently 
lower than 200.  In fact, aside from a reading of 198 in 
December 2002, the veteran's systolic pressure was typically 
163 or lower.  

As indicated above, at no time during the course of this 
appeal has the veteran had a diastolic pressure of 110 or 
more, or a systolic pressure of 200 or more.  As such, the 
criteria for the next-higher 20 percent evaluation are not 
met, and the preponderance of the evidence of record is 
against a grant of increased rating for the veteran's service 
connected hypertension.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Increased rating- right shoulder

Throughout the rating period on appeal, the veteran's 
arthralgia of the right shoulder, status post 
acromioclavicular separation has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).  Under that code, evidence of nonunion of the 
clavicle or scapula without loose movement warrants a 10 
percent evaluation, and with loose movements warrants a 20 
percent disability rating.  A 20 percent evaluation may also 
be assigned for evidence of dislocation of the clavicle or 
scapula.  Moreover, these evaluations are the same with 
respect to both the major and minor extremities.

Taking into account all relevant evidence, the Board finds 
that a higher rating for the veteran's arthralgia of the 
right shoulder is not warranted.  Indeed, upon VA examination 
in January 2001, the veteran was noted to have a full range 
of motion of all joints, with no swelling or tenderness.  
While arthralgia of the right shoulder was diagnosed, there 
was no indication of nonunion of the major clavicle with 
loose movements, or evidence of dislocation of the major 
clavicle or scapula.  Moreover, such was not demonstrated in 
subsequent private treatment reports.  Additionally, while 
the Board acknowledges reported pain on movement of the right 
shoulder at the time of his January 2001 VA examination, such 
was not objectively shown.  Indeed, the evidence does not 
reveal additional functional limitation due to pain such as 
to enable a finding that the veteran's disability picture 
most nearly approximates the next-higher 20 percent 
evaluation under Diagnostic Code 5203.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
here.  In this vein, the Board calls attention to Diagnostic 
Code 5201, for limitation of arm motion.  That Code section 
provides a 20 percent rating for limitation of arm motion at 
shoulder level, of either extremity.  However, as previously 
discussed, the competent evidence here shows full range of 
motion.  Thus, even when considering additional functional 
limitation, the veteran's disability picture is not 
consistent with the next-higher evaluation under Diagnostic 
Code 5201.

No further Diagnostic Codes are found to apply here.  For 
example, as the evidence does not demonstrate ankylosis of 
the scapulohumeral articulation, Diagnostic Code 5200 is not 
for application.  As there is no showing of humerus 
impairment, Diagnostic Code 5202 does not apply.  There are 
no other relevant Code sections for consideration.  

In conclusion, the evidence does not support a rating in 
excess of 120 percent for right shoulder arthralgia during 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular considerations 

Finally, the evidence does not reflect that, for the period 
prior to April 29, 2003, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthralgia of the left knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease, status post percutaneous 
transluminal coronary angioplasty with stent placement, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthralgia of the right shoulder, status post 
acromioclavicular separation, is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


